Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is responsive to the applicants’ RCE filed on 10/22/2021.
	Claims 1-32 have been canceled. Claims 33 and 35-36 have been amended.  Overall, claims 33-36 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Allowable Subject Matter
2.	Claim 33 (see Amendment filed on 07/16/2021) is allowed primarily because the prior art of record cannot anticipate the applicants’ claimed invention by a single reference nor render the applicants’ claimed invention obvious by the combination of more than one reference. Claims 34-36 are also indicated as allowable subject matter by virtue of dependent on the independent claim 33.


	- Regarding claim 33: The People’s Republic Of China Search Report of September 3, 2021 for CN 202010487274.3 which is a counterpart of the instant application, lists CN 1191277A (also published as U.S. Patent Number 6,250,899B1) and the common knowledge skill in the art as "Y" references for claim 1 (claim 33 of the U.S. Application Number SR#16/566,657). The People’s Republic Of China Search Report makes reference to page 2, lines 6-16 and 33-36 page 3, line 1 of the Description and Fig. 6 of CN 1113295A and the common knowledge skill in the art. 
	However, the reference does not disclose or suggest the inventive feature of the mechanical seal comprising: first, second, and third seals disposed sequentially along a leakage path between the gate and the casing, with the first seal positioned closer to the compression chamber in a direction from the compression chamber toward a hydraulic bearing located below the third seal, a source of pressurized hydraulic fluid, and a hydraulic fluid passageway that connects the source of pressurized hydraulic fluid to a space along the leakage path between the second and third seals so as to keep the space pressurized with hydraulic fluid.
Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of the mechanical seal including the first, second, and third seals disposed sequentially along a leakage path between the gate and the casing, with the first seal positioned closer to the compression chamber in a direction from the compression chamber toward a hydraulic bearing located below the third seal, a source of pressurized hydraulic fluid, and a hydraulic fluid passageway that connects the source of pressurized hydraulic fluid to a space along the leakage path between the second and third seals so as to keep the space pressurized with hydraulic fluid.  Therefore, the efficient manner of compressing fluids in a cylinder and the reliable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
4.	The IDS (PTO-1449) filed on Oct. 22, 2021 has been considered.  An initialized copy is attached hereto.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746